Citation Nr: 0738420	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-28 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.

2.  Entitlement to special monthly pension at the housebound 
rate. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
special monthly pension for aid and attendance and for 
housebound status.  See 38 C.F.R. §§ 20.700(e), 20.702(d).  

In July 2004, the veteran requested a hearing before the 
Board sitting at the RO.  In August 2004, the veteran agreed 
to conduct the hearing by videoconference from the RO.  In 
November 2006, the veteran failed to appear for the scheduled 
hearing with no good cause shown.  As a result, the hearing 
request is considered withdrawn. 

The issue of special monthly pension for aid and attendance 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.


FINDINGS OF FACT

1.  The veteran performed active military service for more 
than ninety days during a period of war.  He is 72 years of 
age and has been granted a nonservice-connected pension, 
subject to income limitations.  

2.  The veteran has one noncompensable service-connected 
disability for left ear hearing loss.  For pension purposes, 
the veteran has the following nonservice-connected 
disabilities: diabetes mellitus rated as 60 percent 
disabling; left shoulder arthritis rated as 20 percent 
disabling; residuals of amputation of the right great toe 
rated as 10 percent disabling; hypothyroidism rated as 10 
percent disabling; low back pain rated as 10 percent 
disabling; and impotence rated as noncompensably disabling.  
CONCLUSION OF LAW

The criteria for a special monthly pension at the housebound 
rate have been met.  38 U.S.C.A. §§ 1502, 1513, 1521 (West 
2002); 38 C.F.R. § 3.3, 3.351 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the claim for special monthly 
pension at the housebound rate.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

The veteran served in U.S. Army infantry units in Korea 
including combat service.  He contends that his current 
disabilities substantially confine him to his home and 
require the aid and assistance of another person for personal 
hygiene, mobility, administration of medications, and 
performance of household chores.   

Service personnel records showed that the veteran performed 
active military service for more than ninety days during a 
period of war.  He is 72 years of age and has been granted a 
nonservice-connected pension, subject to income limitations.  
38 U.S.C.A. §§ 1513, 1521 (b); 38 C.F.R. § 3.3. 

The veteran has one noncompensable service-connected 
disability for left ear hearing loss.  For pension purposes, 
the veteran has the following nonservice-connected 
disabilities: diabetes mellitus rated as 60 percent 
disabling; left shoulder arthritis rated as 20 percent 
disabling; residuals of amputation of the right great toe 
rated as 10 percent disabling; hypothyroidism rated as 10 
percent disabling; low back pain rated as 10 percent 
disabling; and impotence rated as noncompensably disabling.  
The combined rating for pension purposes is 80 percent.  The 
record does not show, nor does the veteran contend, that he 
is a patient in a nursing home on account of mental or 
physical incapacity; or is blind or so nearly blind as to 
have corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less. 

Generally, the criteria for an award of special monthly 
pension based on housebound status is the existence of a 
permanent and total disability rating, plus additional 
disability ratable at 60 percent or more, or by reason of a 
disability or disabilities is permanently housebound but does 
not qualify for pension at the aid and attendance rate.  38 
U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d) (1).  However, 
veterans 65 years of age and older who meet the initial 
service requirements may be entitled to pension at the rates 
prescribed under section 1521 (to include, for instance, at 
the housebound rate) under conditions other than the 
permanent and total disability requirement.  38 U.S.C.A. § 
1513(a), Hartness v. Nicholson, 20 Vet. App. 216 (2006).  In 
this case, section 1513(a) applies, and it is not required 
that the veteran receive permanent and total disability to 
obtain special monthly compensation for housebound status.  
The veteran meets the age and service requirements and has a 
ratable disability at 60 percent.  Therefore, the veteran 
meets the requirements for special monthly pension at the 
housebound rate, subject to income limitations. 


ORDER

Special monthly pension at the housebound rate is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.


REMAND

In the opinion of the Board, additional development of the 
claim for special monthly pension for aid and attendance is 
necessary. 

In February 2003 to March 2003, private hospital records 
showed that the veteran underwent the amputation of his right 
great toe as a consequence of osteomyelitis, a diabetes-
related ulcer on the foot, and cellulitis.  The veteran also 
underwent angioplasty of the arteries of the lower 
extremities to relieve symptoms of peripheral vascular 
disease.  The veteran was prescribed on-going medications for 
non-insulin dependent diabetes mellitus, hyperthyroidism, and 
hypercholesterolemia.  Physicians also noted non-specific low 
back pain.  He initially required home nursing for follow-up 
wound care.  In June 2003, a private physical therapist noted 
that the veteran used a wheeled walker and was able to 
ambulate approximately 150 feet and go up and down three 
stairs with the assistance of a handrail.  

In August 2003, a VA physician performed a special 
housebound/aid and assistance examination.  He noted the 
veteran's reports of back pain on the left side that radiated 
to this left ankle and that the veteran occasionally lost his 
balance.  The veteran was able to feed and dress without 
assistance, was continent, and able to accomplish toileting 
needs by himself.  The veteran had no loss of memory and 
could handle his own finances.  The veteran reported walking 
unassisted at home but used a walker to go up to one block 
outdoors.  He attended church by taxi.  The veteran reported 
that he lived with an adult daughter who prepared his meals.  
The physician noted that the veteran no longer required 
skilled medical care at home. 

In an October 2003 letter, the veteran stated that he could 
no longer work as a barber because he could not stand or walk 
more than two blocks because of swelling in his feet and 
legs.  In an October 2003 letter, a private vascular surgeon 
noted that the veteran continued to experience left lower 
extremity discomfort and that further vascular testing was 
warranted to explore the need for additional angioplasty or 
bypass grafts.  The file does not contain any records of 
additional testing or surgical procedures.  

In a July 2004 substantive appeal, the veteran stated that he 
was confined to his home and required assistance with 
personal hygiene.  He stated that he used a "prosthetic" to 
keep his balance while walking and that his daughter 
performed household chores and managed the administration of 
his oral medications.  
The file does not contain records of medical care for any 
disabilities since 2003.  Any subsequent treatment records, 
if available, will be useful in deciding the claim.  

Medical records in the file suggest that the nature and 
complications of the veteran's diabetes mellitus and 
peripheral vascular disease are progressively disabling.  
Since the most recent aid and assistance examination is over 
four years old and because the veteran has stated that he is 
confined to his home and requires assistance for hygiene, a 
current examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the veteran the identity 
of all medical care providers and 
facilities that have provided examination 
and treatment for all his disabilities 
since August 2003.  Obtain medical 
records from these providers and 
associate any records obtained with the 
claims file. 

2.  Schedule the veteran for a special 
examination for aid and attendance.  
Request that the examiner provide an 
evaluation of all of the veteran's 
disabilities on his capability for self 
care in his home.  Request that the 
examiner's assessment include, but not be 
limited to , an evaluation of such 
conditions as: inability of the appellant 
to dress or undress himself or to keep 
himself ordinarily clean and presentable; 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability of the appellant 
to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).

3.  Then, readjudicate the claim for 
special monthly pension for aid and 
attendance.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


